Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to AFCP 2.0 filed on 11/30/2020.
Claims 1-4,7,9-10,13,15-16 and 19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with ASLAM A. JAFFERY (51841) on 1/13/2021 to obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:

15. 	(Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a publisher server to:
generate data indicative of characteristics of a software update, wherein the characteristics include a criticality of the software update, wherein to generate data indicative of characteristics of the software update comprises a generate a publication Bloom value indicative of the characteristics, wherein the software update is provided to a first mesh node having a first 
provide the software update to a mesh node for distribution through a network.
16.	(Currently Amended) The one or more non-transitory machine-readable storage media of claim 15, wherein to generate data indicative of characteristics of the software update comprises to generate data indicative of at least one of a version of the software update, a mesh node type associated with the software update, or one or more sensors to which the software update pertains.
19.	(Currently Amended) The one or more non-transitory machine-readable storage media of claim 15, wherein the software update is provided to a third mesh node that has a third Bloom Filer that is primarily set to ones.



-end of currently amended claims-

The following is an examiner’s statement of reasons for allowance: 

The closest cited prior art—
USPG No. 2012/0102478 to Jeong, teaches a software update sender to generate data indicative of characteristics of a software update, and a network communicator to provide the software update to a mesh node for distribution through a network. 
US Patent No.  8,594,850 to Gourlay et al., discloses generating criticality of software update.


The cited prior art taken alone or in combination fail to teach at least  “wherein to generate data indicative of characteristics of the software update comprises a generate a publication Bloom value indicative of the characteristics, wherein the software update is provided to a first mesh node having a first Bloom filter indicative of a predefined likelihood that the mesh node accepts the software update, and wherein the software update is provided to a second mesh node having a second Bloom filter that matches a publication Bloom values of the software update;” as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2199